DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 07/09/2021.
Status of the Claims
Claims 1, 3, 5, 10, 14, 16, 18 and 20. Claims 2 and 4 are canceled. Claims 1, 3 and 5-20 are pending.
Examiner’s Remarks
In previous office Action the Examiner objected to claims 4-6, 10-12, 14, 16-18 and 20, and indicated that they would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims. In the pending, Applicant amended independent claim 1 to incorporate limitations of dependent 2 and 4. Dependent claims 10, 14, 16, 18 and 20 are rewritten in independent form.
Pending claims 1, 3 and 5-20 have been carefully reviewed. Claims 1, 3 and 5-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 7/09/2021 and additional limitation on 7/09/2021 with respect to the added claim limitations point out the reason claims are patentable over the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Pub. No.: US 20170149680 A1 to Liu et al. discloses directed to multicast-to-unicast conversion.
Pat. US 9178709 B2 to Higashida et al. discloses changes to part of IP Multicast communication to Unicast communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        7/29/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414